Case 1:20-cv-00541-DCJ-JPM Document 1-1 Filed 04/30/20 Page 1 of 4 PageID #: 38




         Plaintiff's Exhibit A Page 1 of 4
Case 1:20-cv-00541-DCJ-JPM Document 1-1 Filed 04/30/20 Page 2 of 4 PageID #: 39




         Plaintiff's Exhibit A Page 2 of 4
Case 1:20-cv-00541-DCJ-JPM Document 1-1 Filed 04/30/20 Page 3 of 4 PageID #: 40




         Plaintiff's Exhibit A Page 3 of 4
Case 1:20-cv-00541-DCJ-JPM Document 1-1 Filed 04/30/20 Page 4 of 4 PageID #: 41




         Plaintiff's Exhibit A Page 4 of 4
